DENNIS, J.
It appears by the bill that the Mayor and City Council undertook to sell in fee the property in question and made a deed therefore to the defendant, Shipley.
The latter thereupon executed a lease to the defendant, Elizabeth Black, under which lease the said defendant is now in possession. The bill is in the nature of a bill of quia timet and seeks to have the deed from the Mayor and City Council to Shipley and the lease from Shipley to said Black set aside as illegal and void. It is well settled that those only who have a clear legal and equitable title to land, connected with possession, have any right to claim the interference of a court of equity to give them peace or dissipate a cloud on title. Polk vs. Pendleton, 31 Md. 124; Carter, &e., vs. Noolfork, 71 Md. 292. In this case the plaintiff is not in possession and the plain object of the suit is to try the question of right and obtain possession from the defendants, claiming under an adverse title. The remedy is at law. The demurrer to the bill will be sustained.